Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 30, 2021 has been entered.
The amendment filed with the RCE submission has been received and entered. With the entry of the amendment, claims 9, 11, 12 and 15 are canceled, and claims 1-8, 10, 13, 14, 16-19 and new claims 20-23 are pending for examination.
 
Election/Restrictions
Claims 11-15 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 23, 2020.

Non-elected claims 11, 12 and 15 have been canceled.  Claims 13 and 14 have been amended to become method claims to be grouped with Invention I.

Drawings
The replacement drawings filed November 30, 2020 are approved.

Specification
The objection to the disclosure is withdrawn due to the amendment of November 30, 2020 addressing the issues raised in the previous objection to the disclosure.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10, 13, 14 and 16-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

New claim 20 refers to “calcining the ground mixture to which the organic binder is added, thereby removing the organic binder and forming the granulated mixture having an average particle size of from 10 µm to 100 µm”.  If it is intended that simply the calcining results in the granulated mixture having the average particle size as claimed, then the claim would contain new matter, as this is not taught by the disclosure as filed, and rather the specification as filed provides that there is a calcining step and then a forming step for giving the average particle size (note page 14, lines 1-15, of the specification as filed, for example).
The dependent claims do not cure the defects of the claims from which they depend and are therefore also rejected.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10, 13, 14 and 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 now has using a “granulated mixture” as feedstock and “where the granulated mixture is formed by mixing and grinding the intermetallic compound powder and the metal powder” which is confusing as to how the “granulated mixture” is formed.  Does (1) simply providing the mixing and grinding result in a granulated powder or (2) is mixing and grinding a step in forming the granulated mixture, but there is a further additional granulation step to granulate and additional steps such as calcining and classification provided to give the actual feedstock?  In the disclosure as filed, only (2) is described (note page 13, line 20 through page 14, line 15, of the specification as filed, for example), so it is understood for the purpose of examination that option (2) is intended, but applicant should clarify what is intended, without adding new matter.
Claim 20 refers to “grinding a mixture of the intermetallic compound powder and the metal powder in an organic solvent”. It is not clarified if this is the grinding referred to in claim 1.  From the description of the process in the specification as filed, it is understood for the purpose of examination, that this is the same grinding referred to in claim 1, but applicant should clarify what is intended, without adding new matter.

The dependent claims do not cure the defects of the claims from which they depend and are therefore also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 13, 14, 17-19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Deevi et al (US 6489043) in view of EITHER Nazmy (US 2008/0241560) OR Hall (US 4555413); and further in view of CN 102350503 (hereinafter ‘503).
Claims 1, 3, 5, 6: Deevi describes a fuel injector apparatus having a component manufactured from an iron aluminide alloy or having at least a portion of a fuel contacting surface coated with an iron aluminide alloy (column 1, lines 5-15).  It is described the surface to be coated can be a metal alloy body, such steel alloy (giving an 
As to specifically providing the thermal spraying (plasma spraying) of the iron aluminide coating by using the mixture of powders of FeAl2 and iron/iron base alloy as the feedstock, where the mixture is a granulated mixture formed by mixing and grinding the intermetallic compound and the metal powder, 
(A) Nazmy describes a process of providing a coating by plasma spraying (APS, and noted as a form of thermal spraying), where the coating includes a process of providing a mixture of powders of intermetallic compound powders (in example, NiAl) and a second powder (here ceramic) and thermal spraying the mixture (feedstock) on a surface forming a coating with a volume fraction of each material (0006, 0030, figure 2).  Additionally, ‘503 describes how powder for spraying can be provided by a traditional mechanical mixing and which cannot be called a composite powder, but mixing alone has poor uniformity and unstable quality of the mixed powder obtained and for thermal spraying the consistency of the mechanical properties of each part of the coating is poor, so it is rarely used at present (0004). ‘503 provides a powdered composite material for thermal spraying which can be used with plasma spraying to form a coating (0002), where the making of the composite powder described can be used for tungsten carbide based thermal spray powder, but also can be used for the production of thermal spray powder of other metals, non-metals and their mixtures, and where the equipment investment is inexpensive and production process is non-toxic and can produce a desired range of thermal spray powder sizes, including sizes for plasma spraying, and the quality of the thermal spray powder is stable and consistent and thermal spray powder of less than 30 microns can be produced (0019), and a desirably 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deevi to form the plasma sprayed iron aluminide coating by spraying as feedstock a composite powder of a granulated mixture of the described intermetallic compound powder with FeAl2, for example, and the iron/iron based alloy powder that is described for use for forming a controlled intermetallic compound iron aluminide on the surface of the metal substrate to form a desired coating as suggested by Nazmy and ‘503 in order to provide for a coating of desired controlled intermetallic compound, since Deevi indicates that it can be desired to provide the intermetallic compound as a coating on the surface of a metal substrate which can be by plasma spraying, for example, and also indicates how desired intermetallic compound iron aluminide can be provided by using a mixture of intermetallic compound powder and iron/iron based alloy powder that allows control of the amount of aluminum, iron and optional alloying additions with further heating, and Nazmy would indicate how mixtures of intermetallic compound powders and other material can be provided as a feedstock to be plasma sprayed to form a coating of the two materials on a surface, thus suggesting how the desirable mixture material of Deevi can also be used to form a coating on a surface by thermal spraying which is also desired 
(B) Hall describes a process of providing a coating by plasma spraying, where the coating includes a process of providing a mixture of powders of intermetallic compound powders (ABN, in example using material such as LaNi5) and a second powder (such as iron, nickel, nickel alloy, iron alloy such as steel) and plasma spraying the mixture (feedstock) on a surface  which can be a metal substrate, forming a coating (abstract, column 2, lines 1-10 and 30-68). Additionally, ‘503 describes how powder for spraying can be provided by a traditional mechanical mixing and which cannot be called a composite powder, but mixing alone has poor uniformity and unstable quality of the mixed powder obtained and for thermal spraying the consistency of the mechanical properties of each part of the coating is poor, so it is rarely used at present (0004). ‘503 provides a powdered composite material for thermal spraying which can be used with plasma spraying to form a coating (0002), where the making of the composite powder described can be used for tungsten carbide based thermal spray powder, but also can be used for the production of thermal spray powder of other metals, non-metals and their mixtures, and where the equipment investment is inexpensive and production process is non-toxic and can produce a desired range of thermal spray powder sizes, including 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deevi to form the plasma sprayed iron aluminide coating by spraying as feedstock a composite powder of a granulated mixture of the described intermetallic compound powder with FeAl2, for example, and the iron/iron based alloy powder that is described for use for forming a controlled intermetallic compound iron aluminide on the surface of the metal substrate to form a desired coating as suggested by Hall and ‘503 in order to provide for a coating of desired controlled intermetallic compound, since Deevi indicates that it can be desired to provide the intermetallic compound as a coating on the surface of a metal substrate which can be by plasma spraying, for example, and also indicates how desired intermetallic compound iron aluminide can be provided by using a mixture of intermetallic compound powder and iron/iron based alloy powder that allows control of the amount of aluminum, iron and optional alloying additions with further heating, and Hall would indicate how mixtures of intermetallic compound powders and other material can be provided as a feedstock to be plasma sprayed to form a coating of the 
(C) as to the intermetallic compound powder comprising at least 75 wt% FeAl2 or 80 wt% FeAl2 (claims 1, 5), the metal powder comprising at least 70 wt% Fe or 74 wt% Fe (claims 1, 6), the weight ratio of Al to Fe in the granulated mixture from 0.55 to 0.85 or 0.6 to 0.8 (claims 1, 3), and the thermal spray coating film has a multiphase structure comprising FeAl and FeAl2 (claim 1),
As to proportion of FeAl2 in the intermetallic compound powder, Deevi indicates that the first intermetallic powder can be selected from intermetallics that include FeAl2 and the second powder from materials that include iron and iron based alloys, and the contents of aluminum, iron, and alloy additions to form a desired FeAl, Fe3Al or alloys thereof (column 8,lines 20-32), and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deevi in view of EITHER Nazmy OR Hall, further in view of ‘503 to optimize what is used for each powder to get the best coating for the specific component coated, and this would result in giving mostly or all FeAl2 in the intermetallic powder, and such In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”, and here a concentration is being provided.
As to proportion of Fe in the metal powder, as discussed in the paragraph above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deevi in view of EITHER Nazmy OR Hall, further in view of ‘503 to optimize the amounts of materials in the powders, to get desired aluminum, iron and alloy addition amounts and this would give mostly or all Fe in the metal powder, and such optimization would include values in the claimed ranges of claims 1 and 6 as well.  Furthermore, if optimized to just Fe as is possible, the proportion would be 100% by weight, in the claimed range of claim 6.
As to the weight ratio for Al to Fe in the granulated mixture, as discussed in the two paragraphs above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deevi in view of EITHER Nazmy OR Hall, further in view of ‘503 to optimize the amounts of materials in the powders, to get desired aluminum, iron and alloy addition amounts, and further given the ranges of possible materials (note Deevi, column 8, lines 45-60, and column 3, lines 5-25), it would have been obvious to optimize amounts of to use aluminum and 
As to the thermal spray film having a multi-phase structure comprising FeAl and FeAl2, it would have been obvious to one of ordinary skill in the art to one of ordinary skill in the art before the effective filing date of the claimed invention that when providing the plasma spraying as suggested by Deevi and EITHER Nazmy OR Hall, and further in view of ‘503 and using the substrate and material compositions in the claimed ranges as discussed above, the resulting coating as applied would have the same FeAl and FeAl2 phases in the coating as claimed, since the same process described by applicant for such results is provided, including providing the material for plasma spraying by a grinding/mixing/granulation process as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).   Deevi describes that after heat treatment the materials with Fe, FeAl and FeAl2 would have FeAl or  Fe3Al or alloys thereof (column 8, lines 20-35), but it is not prevented in this case from there being further heat treatment after the thermal sprayed coating is applied. 
(D) Note also that applicant has provided some Examples in the specification, however, these are not sufficient to provide a showing of criticality commensurate in scope to what is claimed as required by MPEP 716.02(d).  Firstly, benefits are only described for a specific substrate (SUS304) that is not claimed.  Secondly, benefits are 
Claim 2:  As to the blend ratio for each powder, as discussed for claim 1 above, it would have been obvious to optimize the amounts of materials in the powders, to get desired aluminum, iron and alloy addition amounts, and further given the ranges of possible materials (note Deevi, column 8,lines 45-60, and column 3, lines 5-25), it would have been obvious to optimize the amount of each powder as well as part of optimizing the amounts, giving values in the claimed range.  Note also as worded in the claims, additional material can also be in the feedstock, which could also be used to give desired total amounts, and affect the results of the initial two powders.
Claim 4, 18: As to the weight ratio for Al to Fe in the intermetallic compound powder, as discussed for claim 1 above, it would have been obvious to optimize the amounts of materials in the powders, to get desired aluminum, iron and alloy addition amounts and giving mainly FeAl2 in the intermetallic powder, giving results in the claimed ranges.  Furthermore, if optimized to just FeAl2 as is possible, the weight ratio would be approximately 1:1 as discussed in the specification as filed.

Claims 13, 14, 19: When providing the process of Deevi in view of EITHER Nazmy OR Hall, further in view of ‘503 it would further be understood that the coating would contain Al2O3 particles in the size range claimed and with the distance as claimed within 50 microns of the surface layer of the thermal spray coating as claimed as well, as it is understood to occur from providing the same thermal spraying as claimed as described in the disclosure Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).     Also note that Deevi indicates that it is acceptable to provide alumina particles incorporated in the iron alloy up to 20 wt% (column 3, lines 15-20).
Claim 17: As for using atmospheric plasma spraying, for example, (A) Using Nazmy, Nazmy describes that plasma spraying for the mixtures can be by APS (air plasma spraying, where the Examiner takes Official Notice that this can also be considered as atmospheric plasma spraying, since simply in the air, if applicant disagrees he should so respond on the record) (note 0006, and 0030), giving the suggestion to use APS as a known way to plasma spray.  (B) Using Hall, Hall describes plasma spraying  conditions (column 3, lines 15-25), with no limitations on the atmosphere used (such as atmospheric, vacuum, etc.) and since there are no limitations 
Claim 23: ‘503 provides forming the granulated mixture to have the particle size in a desired range, including in the claimed range, such as 15-45 and 20-53 microns (where since all particles in the claimed size range, the average size would also be in the claimed size range) and one could also optimize from the ranges taught such as 53-250 microns (note 0012, 0019). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Claim 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Deevi in view of EITHER Nazmy OR Hall, further in view of ‘503 as applied to claims 1-7, 13, 14, 17-19 and 23  above, and further in view of Guilemany et al “Studies of Fe-40Al coatings obtained by high velocity oxy-fuel” (hereinafter Guilemany article).
*** Guilemany article is used as provided with the IDS of June 4, 2019). ***
Claims 8, 16: As to the thickness of the coating, Guilemany article indicates the desire to provide coatings of iron aluminide (page 6072), and gives an example of thermal spraying such a coating to 120 microns thick (0.12 mm) (page 2073), indicating a desirable thickness for such coatings.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deevi in view of EITHER Nazmy OR Hall, further in view of ‘503 to provide the thermal sprayed coating of the iron .

Claims 8, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Deevi in view of EITHER Nazmy OR Hall, and further in view of ‘503 as applied to claims 1-7, 13, 14, 17-19 and 23 above, and further in view of Nazmy and Japan 04-260622 (hereinafter ‘622).
Claims 8, 10, 16: As to the coating thickness and use on a glass conveying roll, Deevi notes the providing of a coating on a fuel injector component (column 6, lines 55-65), but also notes that the iron aluminide coatings provide corrosion and wear resistance (column 3, lines 40-50 and column 5, lines 60-65).  ‘622 further describes how glass treatment rolls (which can be considered glass conveying rolls) (note 0002) can be provided as steel (iron alloy) metal base material (0010) and provided with a thermal sprayed coating (0005), where the thermal spraying can by plasma spraying (0009), where the coating is a mixture of ceramic  and metal (0010) where the ceramic can be alumina or zirconia (0006) and the metal can be an iron base alloy (0007) and the thermal spraying uses a powder mixture of the ceramic and metal (0009) and a coating thickness of 0.2 to 2 mm is provided (0009).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Deevi in view of EITHER Nazmy OR Hall, further in view of ‘503 to further apply the coating using the granulated mixture of intermetallic and metal powder, and also include ceramic in the mixture to provide a coating of the intermetallic and ceramic on prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Deevi in view of EITHER Nazmy OR Hall, and further in view of ‘503 as applied to claims 1-7, 13, 14, 17-19 and 23  above, and EITHER alone OR further in view of Shimizu et al (US 5098748).
Claim 20: As to the process of forming the granulated mixture, ‘503 would further indicate to form this granulated mixture/composite powder by grinding the mixture of the material powders used (which here would be the intermetallic compound powder and the metal powder) in an organic solvent (‘503 describes alcohol can be used as the wet grinding medium (solvent)) (note 0010, 0014, 0051), and organic binder to the mixture to provide a binder (note 0010, 0014, polyethylene glycol used as forming agent (binder)), and sintering the ground mixture with the organic binder, thereby removing the binder, and forming the granulated mixture to have the particle size in a desired range, including in the claimed range, such as 15-45 and 20-53 microns (where since all particles in the claimed size range, the average size would also be in the claimed size range) and one could also optimize from the ranges taught such as 53-250 microns (note 0012, 0019). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
(A) Using Deevi in view of EITHER Nazmy OR Hall, and further in view of ‘503 alone, as to (a) providing that the mixture after grinding has average particle sizes of 10 microns of less, since the final composite powder formed in the process of ‘503 can be of a size of 5-30 microns (0019) and gives a consistent powder of the mixture of different powder materials (0010, 0019), then it would have been obvious to one of ordinary skill in the art that the mixture after grinding before granulation would need to have  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, (b) as to the adding of the organic binder after the mixture has been ground, ‘503 shows the binder ground with the solvent and powder material (0010), however,  selection of any order of mixing ingredients is prima facie obvious, as noted by In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930), and so it would have been obvious to add the organic binder (forming agent) last, and after at least some grinding with an expectation of predictably acceptable results, and therefore, one of ordinary skill in the art would expect similar results if a period of grinding occurred before the binder added.  (c) further as to the calcining of the material, ‘503 describes sintering to remove binder (forming agent) and describes a temperature of 800-1350 degrees C (0012), and applicant describes performing the calcining at an overlapping temperature and to also perform sintering and to remove the same polyethylene glycol binder, so it is understood that the process of ‘503 would also provide calcining as claimed (with at least the decomposition of compounds – the binder/forming agent, which can also be considered as removing moisture from the binder/forming agent) (note page 14, lines 1-10 of the present specification).
(B) Using Deevi in view of EITHER Nazmy OR Hall, and further in view of ‘503, further in view of Shimizu, as to (a) providing that the mixture after grinding has average particle sizes of 10 microns of less, ‘503 provides that the final composite powder formed in the process can be of a size of 5-30 microns (0019) and gives a 
Claim 22: ‘503 notes polyethylene glycol as the binder (forming agent) (0014).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Deevi in view of EITHER Nazmy OR Hall, and further in view of ‘503, and EITHER alone OR further in view of Shimizu as applied to claims 20 and 22  above, and further in view of Boily et al (US 2004/0045402).
Claim 21: as to the use of a vibratory or rotary ball mill, ‘503 provides mixing/grinding using a ball mill (0010), but does not specifically say that it is rotary or vibratory.  Boily describes using a high energy ball milling to provide particles of desired small size and agglomerated particles (0017-0021), where the particles can be thermal sprayed such as plasma sprayed (0038), and where the ball milling can be vibratory or rotary (0035, 0043-0046).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deevi in view of EITHER Nazmy OR Hall, and further in view of ‘503, and EITHER alone OR further in view of Shimizu to use a vibratory or rotary ball mill for the grinding/mixing as suggested by Boily with an expectation of predictably acceptable results as ‘503 

Trapani et al (US 5408066) notes how plasma spraying conventionally uses a cathode and anode to provide plasma for plasma spraying (note column 1 lines 10-40, column 2, line 50 through column 3, line 25).

Response to Arguments
Applicant's arguments filed April 30, 2021 have been fully considered.
(A) Note the new 35 USC 112 rejections and the adjustments to the 35 USC 103 rejections due to the amendments to the claims, with new references to CN 102350503, Shimizu and Boily.
(B) Applicant argues as to the 35 USC 103 rejections, that Deevi in view of EITHER Namzy or Hall does not provide the granulated mixture. . . formed by mixing and grinding . . . as is now claimed, where in Deevi, the iron aluminide powder is formed by mechanical alloying, gas atomization or water atomization, which differs from the claimed mixing, grinding and granulation. It is further argued that that iron aluminide powder in Deevi would not include Al/Fe in the claimed weight ratio, where such a weight ratio may not be suitable for spray granulation such as gas atomization, where an experiment with using a spray granulation with molten Al/Fe within the claimed ratio was not successful (citing an attached “REPORT”).  Additionally, it is argued that Namzy and Hall also do not provide the granulated mixture . . .  formed by mixing and grinding . . . as claimed. Furthermore, it is argued that the Examiner’s position as to forming the FeAl and FeAl2 structures being inherent would not be the case, where in the present 
The Examiner has reviewed these arguments, however, the new rejections above are maintained.  The use of the granulated mixture . . . with mixing and grinding . . . as now in claim 1 is suggested with the addition of the further reference to CN ‘503 as discussed in the rejection. As to the iron aluminide powder in Deevi, note that the combination of references uses the description in Deevi as to how iron aluminides can be provided by combining two powders, with Namzy OR Hall suggesting how combined materials as a mixture can be plasma sprayed to form a coating, and CN ‘503 further indicating to plasma spray combined materials by mixing and grinding them and granulating to form a mixed composite powder that would allow a desirably dense and also stable and consistent quality of powder.  Furthermore, as to the iron aluminide powder in Deevi not being suitable for spray granulation from a molten material (apparently the gas atomization), note again that at least two separate powders are used and the claimed Al/Fe ratio comes from the material in total mixture (granulated mixture), not any one powder in claim 1, where Deevi clearly indicates powders of various intermetallic compounds and iron base powders with adjusted amounts of Al and iron can be provided (column 8, lines 20-30). Furthermore, even as to making the initial claimed intermetallic compound powder, applicant’s argument that the REPORT indicates that a powder with an Al/Fe ratio in the claimed range would not be expected to be granulated in a gas atomization method is not convincing.  The REPORT notes that the crucible was cracked, for example, but states at page 4 that it “is unknown why 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718